            Case 1:20-cr-00015-DAD-BAM Document 19 Filed 09/03/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00015 DAD-BAM
11
                                    Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                               v.                         AND ORDER
13
     AUSTEN PEPPERS,                                      PROPOSED DATE: November 9, 2020
14                                                        TIME: 1:00 p.m.
                                    Defendant.            COURT: Hon. Barbara A. McAuliffe
15

16
             This case is scheduled for a status conference on September 14, 2020, but the parties have agreed
17
     to move this hearing to November 9, 2020. This Court has issued General Orders 611-621 to address
18
     public health concerns related to COVID-19, including the temporary suspension of jury trials and
19
     restrictions on access to court buildings. Initially the Fresno courthouse was closed through June 15,
20
     2020, but it has since been closed until further notice.
21
             Although the General Orders address district-wide health concerns, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
23
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
24
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME               1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00015-DAD-BAM Document 19 Filed 09/03/20 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

10 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

11 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

12 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

13 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

14 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

15 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

16 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

17 enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.
21 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

22 “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, accordingly stipulate as follows:

26          1.      By previous order issued on July 16, 2020, this matter was set for a status conference

27 hearing on September 14, 2020. The Court more recently has invited a continuance of this hearing if

28 counsel do not believe that anything substantial can be accomplished at the currently scheduled hearing.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00015-DAD-BAM Document 19 Filed 09/03/20 Page 3 of 5


 1         2.      By this stipulation, the parties agree that the status conference be scheduled for

 2 November 9, 2020, and to exclude time between September 14, 2020, and November 9, 2020, under 18

 3 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 4         3.      The parties agree, and request that the Court find the following:

 5                 a)     Counsel for defendant desires additional time to consult with her client, to review

 6         the current charges and conduct additional investigation and research related to the charges, to

 7         discuss potential resolutions with her client, and to evaluate and potentially prepare pretrial

 8         motions. In part this is because the government has continued its investigation of the crimes, the

 9         government has provided supplemental discovery, and counsel and the defendant will benefit

10         from additional time to consider this new material. The parties have also begun discussions on

11         possible resolutions of the case without a trial.

12                 b)     Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny her the reasonable time necessary for effective preparation, taking into

14         account the exercise of due diligence.

15                 c)     The government does not object to the continuance and joins in the request.

16                 d)     In addition to the public health concerns cited by General Orders 611 and 612 and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because counsel or other relevant individuals have been encouraged to telework and

19         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20         contact should the hearing proceed.

21                 e)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 f)     Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period from September 14, 2020, to

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00015-DAD-BAM Document 19 Filed 09/03/20 Page 4 of 5


 1          November 9, 2020, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and

 2          3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at the

 3          request of the parties on the basis of the Court’s finding that the ends of justice served by taking

 4          such action outweigh the best interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: September 2, 2020                                 MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ DAVID L. GAPPA
12                                                            DAVID L. GAPPA
                                                              Assistant United States Attorney
13

14
     Dated: September 2, 2020                                 /s/ BARBARA O’NEILL
15                                                            BARBARA O’NEILL
16                                                            Counsel for Defendant
                                                              AUSTEN PEPPERS
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00015-DAD-BAM Document 19 Filed 09/03/20 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00015 DAD-BAM
11
                                  Plaintiff,             FINDINGS AND ORDER
12
                            v.                           PROPOSED DATE: November 9, 2020
13                                                       TIME: 1:00 p.m.
     AUSTEN PEPPERS,                                     COURT: Hon. Barbara A. McAuliffe
14
                                  Defendant.
15

16          The court has reviewed and considered the stipulation filed by the parties on September 2, 2020,
17 and also reviewed the record of this case. The Status Conference is continued from September 14, 2020,

18 to November 9, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. For the reasons

19 stated in the stipulation the period of time from September 14, 2020, to November 9, 2020, inclusive, is

20 deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it
21 results from a continuance granted by the Court at the request of the parties on the basis of the Court’s

22 finding that the ends of justice served by taking such action outweigh the best interest of the public and

23 the defendant in a speedy trial.

24 IT IS SO ORDERED.

25
        Dated:     September 3, 2020                         /s/ Barbara   A. McAuliffe            _
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
